DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/202 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a photoplethysmography (PPG) sensor” in lines 2 and 5. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear (e.g., when multiple elements have similar or the same labels, clear distinct identifiers such as “first” and “second” should be used to clearly differentiate the elements). For the purposes of examination, the recitation in line 5 will be read as "the PPG sensor".
Claims 6-23 are rejected by virtue of their dependence from claim 4. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4 and 6-23 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 4 and 6-23 do not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 4 is as follows:
Step 1: Claim 4 is drawn to a process.
Step 2A - Prong One: Claim 4 is drawn to an abstract idea.  In particular, claim 4 recites the following limitations: 
[A1] Determining values of material characteristics of an artery including one or more material constants associated with a strain energy density function representative of a pseudo-elastic behavior of the artery;
[B1] Calculating at least one of an arterial compliance, an arterial distensibility, or a blood pressure of the subject by inputting the value for pulse wave velocity, the value for flow velocity, the value for blood density, and the values of the material characteristics of the artery into a calibrated model of a fluid-structure interaction incorporating conservation of mass and momentum for a fluid and non-linear elasticity of a structure; and 
[C1] Identifying vascular changes in the subject based on the at least one of the arterial compliance, the arterial distensibility, and the blood pressure to determine when the subject has increased cardiovascular risk. 
These elements [A1]-[C1] of claim 4 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgement, and opinion and using pen and paper. For example, a skilled artisan can calculate a material constant of the artery, input values into a mathematical model, and identify changes in the compliance, distensibility, or blood pressure. Additionally, the element [C1] is a mental process because a skilled artisan is capable of mentally monitoring the compliance, distensibility, or blood pressure over time, identifying trends in the values, and analyzing the trends to assess whether the subject has increased cardiovascular risk. Additionally or alternatively, elements [A1]-[B1] are drawn to an abstract idea since they are directed to mathematical algorithms, relationships and formulas. For example, the calibrated model of a fluid-structure interaction incorporating conservation of mass and momentum for a fluid and non-linear elasticity of a structure is directed to a series of mathematical algorithms and formulas as depicted in at least ¶¶ [0020]-[0051] of the Applicant’s specification.
Step 2A - Prong Two: The judicial exceptions of claim 4 are not integrated into a practical application. The claim recites additional elements of:
[D1]: Determining, via a photoplethysmography (PPG) sensor or a tonometer, a value for pulse wave velocity within an arterial segment or segments of a subject during one or more cardiac cycles;
[E1]: Determining, via a photoplethysmography (PPG) sensor, Doppler ultrasound, an inductive coil, magnetic resonance imaging (MRI), or computed tomography (CT), a value for flow velocity within the arterial segment or segments of the subject during the one or more cardiac cycles; and 
[F1]: Determining, via measurement or based on characteristics of the subject,  a value for blood density of the subject. 
These elements [D1]-[F1] of claim 4 do not integrate the exception into a practical application of the exception.  In particular, these elements [D1]-[F1] are merely adding insignificant extra-solution activity to the judicial exception (i.e., mere data gathering at a high level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g). 
Step 2B: Claim 4 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the elements [D1]-[F1] do not qualify as significantly more because the limitations are simply appending insignificant extra-solution activity, specified at a high level of generality, to the judicial exception, e.g., mere data gathering in conjunction with the judicial exception - see MPEP 2106.04(d) and MPEP 2106.05(g). Additionally, the elements are well-known, routine and conventional for the reasons listed below. 
Element [D1] is well-known, routine and conventional, as evidenced by US 5,743,856 A (Oka) (previously cited) and US 2005/0090720 A1 (Wu). Oka discloses that, in a conventional method, the pulse-wave propagation velocity is measured using a pulse-wave sensor which is applied, with the help of an exclusive assisting member, to a carotid artery or a femoral artery of a living subject (Col. 23, lines 61-64) wherein the pulse wave sensor comprises a photoelectric sensor with a light source and a light detecting element for detecting a pulse wave (i.e., a photoplethysmography sensor) (Col. 2, lines 39-54), thereby indicating that determining, via a PPG sensor, a value for pulse wave velocity within an artery during one or more cardiac cycles is well-known, routine and conventional. Wu discloses that PWV values may be obtained using conventional tonometry instrument (¶ [0032]), thereby indicating that determining, via a tonometer, a PWV value during one or more cardiac cycles is well-known, routine and conventional.
Element [E1] is well-known, routine and convention, as evidenced by US 5,565,466 A (Gioco), US 6,575,969 B1 (Rittman), and US 2012/0190967 A1 (Nahm). Gioco discloses that methods for measuring blood flow may include doppler ultrasonic velocimetry, photoplethysmography, as well as other methods known in the art (Col. 15, lines 32-38), thereby indicating that determining, via doppler ultrasound or PPG sensor, a value for flow velocity within an artery during one or more cardiac cycles is well-known, routine and conventional. Rittman discloses that it is known that MRI imaging can be used to measure blood flow (Col. 27, lines 5-12). Nahm discloses that conventional X-ray computed tomography scanner allows for calculation of absolute values of flow speed (¶ [0015]). 
Element [F1] is well-known, routine and convention, as evidenced by Col. 1, lines 1-5 of US 5,687,731 A (Ragozin) (previously cited); ¶ [0049] of US 2003/0095695 A1 (Arnold) (previously cited); ¶ [0069] of US 2005/0228296 A1 (Banet) (previously cited); and ¶ [0067] of US 2014/0296677 A1 (McEowen) (previously cited), all of which disclose providing a value of a blood density of a subject via measurement or based on characteristics of the subject.
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claims 6-23 depend from claim 4, and recite the same abstract idea as claim 4.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm). 
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Response to Arguments
Claim Rejections – 35 U.S.C. §101
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. 
In particular, the Applicant asserts on Pages 6-7 of the Remarks filed 10/24/2022 that “The claims improve a technical field by enabling identification of patients at risk for cardiovascular disease, which can lead to better risk stratification and earlier, more cost-effective therapy”. 
This argument is not persuasive. The Applicant’s assertion that the model which accounts for nonlinearities in the arterial segment leads to a better risk stratification and earlier, more cost-effective preventative therapy amounts to the a bare assertion of an improvement without detail necessary to be apparent to a person of ordinary skill in the art that the claim improves technology. See MPEP 2106.05(a). In this case, the disclosure does not provide evidence as to how the model leads to an improvement in risk stratification and earlier, more cost-effective therapy. For example, there is no empirical evidence that the model leads to a more accurate analysis of the patient. Additionally, there is no evidence that the model leads to a faster analysis of the patient. And there is no evidence that diagnosis using the model is more cost-effective. Without such evidence, the Applicant’s assertion of an improvement is not persuasive. 

The Applicant asserts on page 8 of the Remarks filed 10/24/2022 that the claims as a whole amount to significantly more than an abstract idea because “Similar to Guidance Example 35, the steps ‘set up a sequence of events that address unique problems’ associated with monitoring and identifying patients at risk of cardiovascular disease”. This argument is not persuasive because the various steps are conventional and generic methods for acquiring routine blood parameters. For example, it is well-known and conventional in the art to use a PPG sensor to acquire a value of PWV. See Col. 23, lines 61-64 of US 5,743,856 A (Oka) (previously cited). It is well known  to use a PPG sensor to acquire a value for flow velocity. See Col. 15, lines 32-38 of US 5,565,466 A (Gioco). Additionally, the combination of the steps of determining the PWV, flow velocity, and blood density does not amount to more than acquiring the parameters individually. 

The Applicant asserts on pages 8-9 of the Remarks filed 10/24/2022 that “Amended independent claim 4 is therefore not limited to an abstract idea but recite elements that practically applies the steps of the claims by using the calculated arterial compliance, arterial distensibility, or blood pressure to determine when the subject has increased cardiovascular risk”. This argument is not persuasive because “determin[ing] when the subject has increased cardiovascular risk” does not fall into any one of the categories of: An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);  Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2); Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791